DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 21 April 2021 in which claims 1-27 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references listed in the Information Disclosure Statement, filed on 10 November 2020, 18 March 2021, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9, 12-13, 19, 22-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (PG Pub US 2016/0006609 A1).

at least one processor; and at least one memory including program code; wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least (fig. 7): 
compute, by a network controller for a primary path of a network (path control element (PCE) 120), a protection path configured to protect a portion of the primary path (“the PCE 120 calculates a primary path and a secondary/local protection path for the plurality of nodes” [0020]); and 
send, by the network controller toward the network, protection path configuration information for the protection path (“distributes the primary path and the secondary/local protection path to the plurality of nodes” [0020]).
Regarding claims 12, 22, Zhao discloses an apparatus and a method. 
at least one processor; and at least one memory including program code; wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least (fig. 7): 
receive, by a node from a network controller, protection path configuration information for a protection path configured to protect a portion of a primary path (“distributes the primary path and the secondary/local protection path to the plurality of nodes” [0020]); and 
support, by the node based on the protection path configuration information, rerouting of packets of the primary path via the protection path (“the local protection route 260 can be used if an issue occurs at LSR 204 or with any of its links” [0022]).

Regarding claims 9, 19, Zhao discloses everything claimed as applied above. In addition, Zhao discloses the primary path comprises a multicast path without segment routing (“multicast connection” [0025]).
Regarding claims 24, 27, Zhao discloses everything claimed as applied above. In addition, Zhao discloses the network controller comprises a path computation element (PCE), wherein the protection path configuration information for the protection path is sent toward a path computation client (PCC) (“each LER and all of the internal nodes (not shown) of the network are communicatively coupled by communication links to path control element (PCE) 120. A path computation element protocol (PCEP) is used for communication between a path computation client (PCC) (e.g., LERs 112, 114, 116 and 118) and PCE 120” [0018]).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7-8, 14-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Filsfils et al. (PG Pub US 2020/0127913 A1).
Regarding claims 3, 14, Zhao discloses everything claimed as applied above. In addition, Zhao discloses the primary path comprises a unicast path (“a path of a unicast” [0005]).

Nevertheless, Filsfils discloses “using the Segment Routing function of MPLS Binding Segment” [0080].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a path based on segment routing because “a path to transit an intermediate heterogeneous domain (222) is replaced by a BSID of the data plane nature of a headend (e.g., a SRv6 BSID as network 221 is operating according to SRv6), and is typically available to all interworking deployments” [0078].
Regarding claims 4, 15, Zhao, Filsfils discloses everything claimed as applied above. However, Zhao does not explicitly disclose the protection path is computed for an identifier that is configured to represent the portion of the primary path.
Nevertheless, Filsfils discloses “Paths through the network are determined by a Path Computation Engine and/or based on route advertisements such associated with Binding Segment Identifiers (BSIDs) (e.g., labels, Internet Protocol version 6 addresses)” [0186].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the protection path is computed for an identifier that is configured to represent the portion of the primary path because “a path to transit an intermediate heterogeneous domain (222) is replaced by a BSID of the data plane nature of a headend (e.g., a SRv6 BSID as network 221 is operating according to SRv6), and is typically available to all interworking deployments” [0078].

Nevertheless, Filsfils discloses “Paths through the network are determined by a Path Computation Engine and/or based on route advertisements such associated with Binding Segment Identifiers (BSIDs) (e.g., labels, Internet Protocol version 6 addresses)” [0186], “PCE 219 provisions the corresponding BSID for border node 204 and causes it to be installed in border node 204 to invoke the desired behavior of transporting the packet through network 222 according to a determined path. The corresponding Segment Routing Policy to be applied to packets includes labels/SIDs corresponding to the traversal order through node 205 to node 207. PCE 219 responds to node 201 with the ordered list of SIDs corresponding to nodes 202, 204, 205, 207, 208, and 210” [0081].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a description of the protection path and a mapping of the protection path to the identifier because “a path to transit an intermediate heterogeneous domain (222) is replaced by a BSID of the data plane nature of a headend (e.g., a SRv6 BSID as network 221 is operating according to SRv6), and is typically available to all interworking deployments” [0078].
Regarding claims 8, 18, Zhao, Filsfils discloses everything claimed as applied above. However, Zhao does not explicitly disclose the identifier comprises a Binding Segment Identifier (BSID).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the identifier comprises a Binding Segment Identifier (BSID)because “a path to transit an intermediate heterogeneous domain (222) is replaced by a BSID of the data plane nature of a headend (e.g., a SRv6 BSID as network 221 is operating according to SRv6), and is typically available to all interworking deployments” [0078].
Claims 10-11, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Stewart et al. (PG Pub US 2003/0147344 A1).
Regarding claim 10, Zhao discloses everything claimed as applied above. However, Zhao does not explicitly disclose the protection path comprises a sequence of hops, wherein the protection path configuration information comprises, for each of the hops of the protection path, a backup replication segment.
Nevertheless, Stewart discloses “a point-to-multipoint connection on which the source node 10 sends data to two different destinations 12A and 12B. In this simple two-destination connection, the primary node 14-2 is responsible for replicating the traffic on two output working segments 16-3A and 16-3B, and likewise the backup node 18-2 is responsible for replicating the traffic on two output protection segments 20-3A and 20-3B. The nodes 14-2 and 18-2 are referred to herein as a "branching primary node" and "branching backup node" respectively” [0035], fig. 4.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a sequence of hops, 
Regarding claims 11, 20, Zhao, Stewart discloses everything claimed as applied above. However, Zhao does not explicitly disclose a source of the protection path is a node of the primary path, wherein the node includes a replication segment for the primary path, wherein the protection path configuration information comprises a backup replication segment for the protection path and an instruction to modify the replication segment for the primary path to point to the backup replication segment.
Nevertheless, Stewart discloses “a point-to-multipoint connection on which the source node 10 sends data to two different destinations 12A and 12B. In this simple two-destination connection, the primary node 14-2 is responsible for replicating the traffic on two output working segments 16-3A and 16-3B, and likewise the backup node 18-2 is responsible for replicating the traffic on two output protection segments 20-3A and 20-3B. The nodes 14-2 and 18-2 are referred to herein as a "branching primary node" and "branching backup node" respectively” [0035], fig. 4.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a source of the protection path is a node of the primary path, wherein the node includes a replication segment for the primary path, wherein the protection path configuration information comprises a 
Regarding claim 21, Zhao discloses everything claimed as applied above. However, Zhao does not explicitly disclose the node is a transit node of the protection path or a terminating node of the protection path, wherein the protection path configuration information comprises a backup replication segment for the protection path.
Nevertheless, Stewart discloses “a point-to-multipoint connection on which the source node 10 sends data to two different destinations 12A and 12B. In this simple two-destination connection, the primary node 14-2 is responsible for replicating the traffic on two output working segments 16-3A and 16-3B, and likewise the backup node 18-2 is responsible for replicating the traffic on two output protection segments 20-3A and 20-3B. The nodes 14-2 and 18-2 are referred to herein as a "branching primary node" and "branching backup node" respectively” [0035], fig. 4.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the node is a transit node of the protection path or a terminating node of the protection path, wherein the protection path configuration information comprises a backup replication segment for the protection path because “it is preferred that the protection switching for these .
Allowable Subject Matter
Claims 5, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/           Primary Examiner, Art Unit 2462                                                                                                                                                                                             	03/18/2022